Citation Nr: 1414675	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 2003 to September 2004, and from July 2007 to August 2008.  A certificate of discharge documents a period of active duty for training from June 1991 to August 1991, and the record references additional years of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in May 2011, May 2012, and July 2013 for additional development.

The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in October 2010 but failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report, or a request to reschedule the hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis is causally related to his military service.    

2.  The Veteran's left knee osteoarthritis is causally related to his military service.    

3.  The Veteran's degenerative disc disease of the lumbar spine is causally related to his military service.    


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Left knee osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  

The Board notes that it has reviewed all of the evidence of record included in the Veteran's claims file (featuring the VBMS claims file) and in Virtual VA, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

Right and Left Knee Disabilities

As mentioned above, the Veteran had a period of active duty training, multiple periods of inactive duty for training (INACDUTRA), and periods of active duty service.    

The Veteran was in INACDUTRA service mainly from August 1991 to October 2003, and then from September 2004 to July 2007, with additional periods of INACDUTRA service prior and subsequent to those dates.  In July 1994, the Veteran complained of left knee popping while running; he referenced an old football injury.  He was ultimately diagnosed with chronic knee pain.  According to a January 1995 private orthopedic report, the Veteran was diagnosed with subluxation or dislocation of patellas due to low lateral condyle.  In February 1995, he was placed on a permanent physical profile due to patellar chondromalacia.  In January 1996, the Veteran slipped on a patch of ice as he was leaving National Guard training and injured his right knee.  He was assessed with a knee strain with effusion.  The evidence thus shows injuries to both knees during periods of INACDUTRA.  

The Veteran identified knee trouble in a November 2002 report of medical history and noted that he was rejected twice for military service deployment to active duty due to his knee problems.  The November 2002 report of medical examination ultimately found that the Veteran's lower extremities were normal.

A May 2003 STR notes that the Veteran was given a permanent profile in 1995 for chondromalacia of the left knee and requested that the profile be removed.  The Veteran believed his knees were not a permanent disability.  On exam, crepitus of the knee was noted bilaterally.  The Veteran's patella was intact and there was no anterior, posterior, or lateral instability noted.  The treating provider noted a normal musculoskeletal examination but indicated that an orthopedic evaluation may be needed.  The profile could not be removed without a medical review board evaluation.

In a June 2006 report of medical history, the Veteran stated that he had knee trouble and attributed such to a motor accident and football.  In a June 2006 report of medical history, the examiner found that the Veteran's lower extremities were normal.  

A September 2006 physical profile notes bilateral knee pain and the Veteran's permanent profile.  However, the Veteran was considered able to perform functional activities and was considered to be healthy without a medical condition that would prevent deployment; he was noted to be unable to do a two mile run.

In a February 2009 VA post-service treatment record, the Veteran complained of constant pain in his knees and other joints.  He reported that this pain began two years prior to that period and has since gotten worse.  The physician noted that the Veteran's post medical history included osteoarthritis.

While acknowledging the Veteran's in-service complaints of knee pain, the April 2009 VA examiner was unable to provide a clinical diagnosis for such pain.  
X-rays revealed degenerative changes. 

A July 2011 VA examiner also reviewed the Veteran's in-service and post-service history of knee pain.  The VA examiner noted that a July 2011 MRI of the Veteran's right knee revealed severe patellofemoral degenerative change with extensive cystic change within the medial patellar retinaculum likely related to chronic patellar instability with additional degenerative changes seen elsewhere.  During the examination, the Veteran complained of bilateral knee pain, right greater than left, accompanied by dull and achy, sometimes sharp, pain and stiffness noted mostly on the right.

The VA examiner diagnosed the Veteran with lateral patellar subluxation with patellofemoral syndrome, with degenerative joint disease, moderate for the right knee and mild with the left knee.  He concluded that this condition is less likely caused by or the result of military service and is instead most likely the result of congenital or developmental patellofemoral anatomical variants predisposing to accelerated degenerative change.  The examiner noted that the Veteran showed bilateral symmetrical joint conditions which would most likely be consistent with congenital conditions or age-related degenerative change since similar examination findings would make it less likely that a unilateral injury to one joint or limb would cause changes that are not significantly different from the contralateral joint.

In a July 2013 opinion, the Veteran's physician, Dr. Duane Bartels, reviewed the Veteran's x-ray reports and addressed the Veteran's history of chronic bilateral knee pain.  Dr. Bartels noted evidence on MRI of particularly significant degenerative patellofemoral arthritis of the right knee and concluded that arthritis was present in both knees, despite the absence of any MRI results for the left knee.  Dr. Bartels concluded that the Veteran's active duty "could have contributed to his patellofemoral arthritis."

The evidence in this case is certainly not compelling.  Certain evidence points to bilateral knee injuries prior to any periods of service, regardless of type.  However, there are also documented injuries to both knees during inactive duty for training.  This is significant in that the term "active military, naval, or air service" (as used under 38 U.S.C.A. § 1110 for service connection purposes) includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  It appears from the record that the bilateral knee symptomatology continued throughout the Veteran's subsequent periods of service (of whatever type), although it also appears that he may have attempted to downplay the disorders to avoid a physical profile which would prevent him from being deployed.  

The Board also notes that arthritis was apparently shown by x-ray in April 2009, within one year of his discharge from his second period of active duty service.  If this was not a preexisting disability, then it would fall within the one year presumption for certain chronic disorders.  

The Board acknowledges the negative etiology opinion offered by July 2011 VA examiner that the degenerative changes are most likely age related or that the Veteran was congenitally predisposed to knee problems.  With regard to arthritis, the fact that it may be age-related would not, in the Board's opinion, preclude application of the one-year presumption since the cause of arthritis is not relevant if it is first manifested within a year of discharge from active duty service.  Moreover, the July 2011 examiner's comments regarding congenital knee disorders are not clear and not persuasive in view of the documented injuries (running and a fall on ice).  The Board therefore does not assign a great deal of weight to the July 2011 opinion. 

Likewise, the opinion of Dr. Bartels is not assigned a great deal of weight since it is couched in speculative language. 

The Board is left with a factual background which shows injuries to the knees prior to service, reinjury to the knees during INACDUTRA, and evidence of arthritis within one year of discharge from a subsequent period of active duty service.  It appears that the Veteran was not afforded formal entrance examinations prior to his two periods of active duty service, so the exact nature of any knee disabilities as residuals of prior injuries cannot be readily determined for purposes of addressing the question of aggravation during active duty service. 

After reviewing the evidence several times, the Board is persuaded that the positive evidence is in a state of equipoise with the negative evidence on the question of a link or nexus to service.  It would appear that there is reasonable doubt on the question of whether the current bilateral knee osteoarthritis is related to knee injuries during INACDUTRA, the result of aggravation during subsequent active duty service, or whether the arthritis falls within the one year presumption.  Under the particular facts of this case, service connection is therefore warranted for bilateral knee osteoarthritis.  38 U.S.C.A. § 5107(b).  

Low Back Disability

There is no controversy as to the fact that the Veteran is currently diagnosed with a low back disability.  A July 2011 examination resulted in a diagnosis of degenerative disc disease of the lumbar spine.  Accordingly, the Veteran has a current diagnosis and the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and whether there is medical evidence of a nexus or relationship to service.

A private treatment record from July 1995 shows that the Veteran experienced low back pain after helping a coworker lift Plexiglas to a table saw.  

The Veteran was also treated for back pain by a chiropractor, Dr. C. Thomas Boisen.  In January 2001, the Veteran complained of having mid-back pain and tightness for the previous five days.  The Veteran stated that he slipped, although he did not fall.  Dr. Boisen diagnosed him with a thoracic strain.  The Veteran was instructed to return for treatment if his symptoms did not resolve within one week.  The Veteran's private treatment records show that he was not seen again by Dr. Boisen until April 2003 for low back pain, which resolved.  He sought treatment again in June 2005 for similar back pains.  In April 2007, the Veteran sought treatment from Dr. Boisen for low back pain, which began two to three weeks prior.  Dr. Boisen noted tightness on exam.

In a subsequent July 2008 post-deployment physical, the Veteran reported that his health stayed about the same or got better during his deployment.  However, during this physical, he reported experiencing back pain during deployment.   Despite this, when asked whether he had any medical problems that developed during this deployment, the Veteran responded negatively.

In an October 2008 post-deployment health assessment, the Veteran reported that he suffered from swollen, stiff, or painful joints, back pain, and numbness or tingling in the hands or feet which he felt were related to his deployment.   A note in the report indicates that the Veteran was referred to the VA for further evaluation.

The Veteran received VA treatment in February 2009.  His complaints included constant back.  He reported that those symptoms began two years prior and had since gotten worse.  The Veteran also reported involvement in several motor vehicle accidents with some stiffness and soreness, but no serious injury.  The Veteran had normal range of motion but exhibited spinal pain.  In a March 2009 psychosocial assessment, the Veteran reported back pain as being potentially related to or exacerbated by active duty service in combat theater.  He did not receive treatment for his back pain.

While acknowledging the Veteran's in-service complaints of back pain, the April 2009 VA examiner was unable to diagnose the Veteran's low back condition.  The Veteran reported that he threw his back out two or three times prior to deployment. During the examination, the Veteran denied any specific injury, but reported increased pain secondary to wearing 100 pounds of gear and "bouncing around in Humvees."  The Veteran experienced one to two periods of incapacitation for one day in duration during the past year.  Upon examination, the VA examiner reported no constitutional symptoms of arthritis but did note flare-ups of the spine condition, as well as spine pain and stiffness.  On inspection of the thoracolumbar spine, the VA examiner noted no spasm, atrophy, erythema, or edema.  The Veteran's gait and posture were normal.  The x-ray findings showed minimal spurring at the anterior/superior margin of L5 and narrowing of the L4-L5 and L5-S1 disc spaces.  The VA examiner concluded that the x-ray findings were not clinically relevant and that there was no objective evidence of a pathologic low back condition.  The VA examiner concluded that there was no pathologic diagnosis.  In a July 2009 addendum opinion, the VA examiner reviewed the Veteran's STRs and confirmed her initial opinion.

The Veteran sought VA treatment in June 2011 where he complained of lower back pain radiating down to the left buttock.  He reported that pain was present since being injured on deployment lifting 150 pound sacks and riding in vehicles on rough roads.  The Veteran's lumbar range of motion was limited secondary to pain in all positions.  

At the Veteran's request, he was provided with another VA examination in July 2011.  During this examination, the Veteran reported straining his back while carrying 150 pound rocks.  He reported being given ibuprofen but he was not evaluated or treated.  His symptoms lasted four to five days.  The Veteran reported constant low back pain (both achy and sharp), middle of the lumbar area, that is worsened with prolonged sitting, heavy lifting, awkward positions, and bending or twisting.  MRI findings revealed lumbar spondylosis with multilevel mild narrowing of the thecal sac and neural foramen.  The intrathecal contents appeared grossly unremarkable.  The VA examiner diagnosed the Veteran with multilevel degenerative disc disease, mild, of the lumbar spine.  He opined that the condition is less likely as not caused by or the result of military service.  The VA examiner noted documentation of the July 2008 post-deployment health assessment but concluded that there was no record of significant back injury.  The VA examiner concluded that the multilevel degenerative disc disease is most likely related to age-related degenerative change accelerated by obesity.

The Board notes that the Veteran received treatment for low back problems since the 1990's; however, it appears from some medical reports that the low back symptoms may have been acute and resolved.  In July 2008, the Veteran has asserted that he experienced back pain during his recent deployment.  In subsequent medical records he attributes the pain to wearing heavy gear and riding in military vehicles.  The Veteran is competent to report symptoms he experienced during service, and his assertions would appear to be consistent with the circumstances of his service.  The Board finds no compelling reason to find the Veteran's assertions not credible.  

The evidence pertaining to the low back issue is also not clearly favorable to the Veteran.  It appears that he did have low back complaints prior to service.  Nevertheless, the Board finds that a reasonable doubt exists on the question of whether his current low back disability is causally related to injury during a period of service.  If the injury did in fact preexist, then the evidence does suggest some aggravation during service.  If the pre-service low back symptoms did in fact resolve and not result in chronic disability, then the evidence suggests that the current chronic low back disability did manifest during active duty service.  The Board finds the relevant evidence to be in equipoise.  Accordingly, service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grants of service connection.



ORDER

Entitlement to service connection for right knee osteoarthritis is warranted.  Entitlement to service connection for left knee osteoarthritis is warranted.  Entitlement to service connection for degenerative disc disease of the lumbar spine is warranted.  The appeal is granted as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


